H. Grady Thrasher, IV d: 404-760-6002 gthrasher@jtklaw.com December 29, 2010 Kenya Gumbs, Staff Accountant United States Securities and Exchange Commission Division of Corporation Finance t., N.E. Washington, D.C. 20549 Re: ColorStars Group (the Company) Registration Statement on Form 10-12G/A Filed December 7, 2010 File No. 000-54107 Dear Ms. Gumbs: We are special securities counsel to the Company. We are in receipt of your letter (the Letter) from the staff of the Securities and Exchange Commission dated December 20, 2010 commenting on the Form 10-12G/A filed by the Company on December 7, 2010. We have reviewed the Letter and are currently, together with the Company, preparing a response thereto. We expect to provide to you, on or before January 14, 2011, a response to your letter and file, as appropriate, an amendment to the Companys Form 10-12G/A addressing each of the comments provided in your Letter. Please contact me directly should you wish to discuss the Companys Form 10-12G/A or its response to your Letter. Sincerely, Joyce, Thrasher, Kaiser & Liss, LLC /s/ H. Grady Thrasher, IV, Esq. H. Grady Thrasher, IV, Esq.
